Title: From Benjamin Franklin to Sartine, 18 September 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir
Passy, Sept. 18. 1779.
I have examined the Papers which your Excellency did me the honour to Send me the 11th. of last Month relative to the Prizes and Ransoms taken by the american Privateer the Black Prince, and am of Opinion that the Same are good being taken from the Enemies of the United States. I therefore pray your Excellency to give such Directions relating thereto, to the admiralty of Morlaix, as may be necessary for the advantage of the Owners of that Privateer. With the greatest Respect, I am, Your Excellency’s most obedient.
M. De Sartine.
